Citation Nr: 1609571	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  11-18 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for bilateral lower extremity radiculopathy, as secondary to a low back disorder.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to March 1998.

This appeal to the Board of Veterans' Appeals (Board) is from April 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2013, a Travel Board hearing was held before the undersigned; a transcript of this hearing is in the Virtual VA electronic records system.  

The case was previously before the Board in June 2014, when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in June 2013 the Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge.  The case was remanded by the Board for additional development in June 2014.  The case was then recertified and transferred back to the Board in April 2015.  See Letter from the RO to the Veteran, dated April 23, 2015.  Thereafter, the Veteran expressed a desire to appear at an additional hearing before the Board, and the RO scheduled such a hearing for March 11, 2016.  Therefore, the case is remanded to the RO so that the Veteran may appear at the scheduled hearing.

Accordingly, the case is REMANDED for the following action:

As noted above, the Veteran has been scheduled for an in-person hearing before the Board at the RO on March 11, 2016.  After the hearing is conducted, return the case to the Board for further review.  If the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

